Citation Nr: 0315432	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh

INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated February 2002 and June 2002 by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for sarcoidosis.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002) before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. See 38 U.S.C. § 5103A(f) 
(West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  The 
United States Court of Appeals for Veterans Claims has 
recently held that 38 C.F.R. § 3.159(b) (2002), which 
pertains to VA's duty to notify claimants of the VCAA, 
includes applications to reopen claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In our review of the veteran's claims file we note that the 
veteran has not been provided with notice of the provisions 
of the VCAA with regard to what information and evidence is 
necessary to substantiate his claim, as well as which 
evidence VA would seek to provide and which evidence the 
claimant was to provide.  In light of this procedural defect, 
we conclude that this case must be remanded to the RO prior 
to rendering an appellate decision so that it can provide the 
veteran with notice of the provisions of the VCAA and, if 
necessary, develop his claim in a manner that complies with 
the VCAA and its implementing laws and regulations.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board cannot 
correct this deficiency at this time.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

In addition, we note that the Statement of the Case which the 
RO sent to the veteran in September 2002 in response to his 
Notice of Disagreement did not provided a proper statement of 
the laws and regulations pertinent to the issue of new and 
material evidence and reopening previously denied claims.  
Specifically, the provisions of 38 U.S.C.A. § 5108 (West 
2002) and 38 C.F.R. § 3.156 (2002) were not addressed in the 
September 2002 Statement of the Case.  As the veteran has the 
right to be notified of the laws and regulations that are 
relevant to his appeal, a remand is necessary to correct this 
procedural defect.  (See 38 C.F.R. § 19.29(b) (2002):  The 
Statement of the Case must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination of the agency of original jurisdiction with 
respect to the issues with which the appellant has expressed 
disagreement).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, that the 
RO will obtain for him.  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Quartuccio and Disabled American 
Veterans, supra.  

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the veteran's 
previously denied claim of entitlement 
to service connection for sarcoidosis.

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations.  Allow an 
opportunity for the veteran and his 
representative to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


